United States Court of Appeals
         for the Federal Circuit
                       March 31, 2017

                         ERRATUM


                    Appeal No. 2016-1382

                    MICHAEL B. LOYD,
                     Claimant-Appellant

                              v.

DAVID J. SHULKIN, SECRETARY OF VETERANS AFFAIRS,
                  Respondent-Appellee

                  Decided: March 29, 2017
                  Nonprecedential Opinion


  Please make the following change:

     The page headers are changed to “LOYD v. SHULKIN”